DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 04/05/2021.
Claims Rejections 35USC 101 regarding claims 1-8 and 16-20 are withdrawn based on Applicant’s Amendment filed 04/05/2021,

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: While the cited prior arts Kociubes et al (U.S. Patent No. 10,067,954), Bayliss et al (U.S. Patent No. 7,293,024), and/or Smith (US2018/0004813) are generally directed to various aspects of join and aggregation operations, join keys associated with matching records, and sorting data set among plurality of nodes.  However, none of the cited references teaches or suggests, alone or in combination, the particular combination of steps or elements of: receiving instructions for joining the first dataset and the second dataset; in response to receiving the instructions, sorting the first dataset and the second dataset, such that the set of first records for each first data block is arranged based on values of the first record keys and the set of second records for each second data block is arranged based on values of the second record keys; extracting a first root element .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163